DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to application 16/799,836 that the Applicant filed on February 25, 2020 and presented 16 claims.  Original claims 1-16 remain pending in the application. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,615,959 (the “’959 patent”) in view of Motoyama (US 2011/0296198, “Motoyama”).  As illustrated in the claim-comparison table below, claim 13 of the ‘959 patent teaches each of the limitations of claim 1 of the instant application except for one limitation.  Specifically, claim 13 of the ‘959 patent teaches a “dummy operation,” but the claim is silent to the dummy operation being “based on dummy key information.”  Motoyama, however, teaches “[I]n a cryptographic processing apparatus, a register circuit for retaining data or a dummy key for dummy operation will be required in order to execute dummy operation.”  See Motoyama ¶   
Regarding the rationale to combine claim 13 of the ‘959 patent and Motoyama, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cryptographic system of the ‘959 patent to have included the dummy key information of Motoyama. One of ordinary skill in the art would have been motivated to incorporate the dummy key information of Motoyama because Motoyama teaches that a dummy key “will be required in order to execute [a] dummy operation.”  Thus, the teaching of claim 13 of the ‘959 patent in view of Motoyama renders claim 1 of the instant application obvious and subject to a double patenting rejection. 
	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,615,959 (the “’959 patent”) in view of Motoyama (US 2011/0296198, “Motoyama.”)  As illustrated in the claim-comparison table below, claim 13 of the ‘959 patent teaches the normal and dummy operations of the cryptographic modules as recited within claim 2 of the instant application.  
	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,615,959 (the “’959 patent”) in view of Motoyama (US 2011/0296198, “Motoyama”), and further in view of Saab et al. (US 2017/0085368, “Saab”).  As illustrated in the claim-comparison table below, claim 13 of the ‘959 patent teaches each of the limitations of claim 1 of the instant application except for the first and second cryptographic modules conduct normal operations “concurrently.”  Saab, however, teaches the normal operation of two cryptographic   
Regarding the rationale to combine claim 13 of the ‘959 patent and Saab, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cryptographic system of the ‘959 patent to have included the normal-operations functionality of Saab. One of ordinary skill in the art would have been motivated to incorporate normal-operations functionality of Saab because claim 13 of the ‘959 application discloses the normal operations of two cryptographic modules and Saab teaches that conducting these normal operations “concurrently” enables the “[b]reaking [of] the undesirable interaction of the sequential cryptographic data processing instructions allows the processing device to perform the instructions in a manner resistant to external monitoring attacks…”  See Saab ¶ [0051].
	Claims 9-11, which mirror claims 1-3, are similarly rejected for non-statutory double patenting for the same reasons as provided for claims 1-3.
Application 16/799,836 (hereinafter the “instant application”)
Patent No. U.S. 10,615,959 (hereinafter the “‘959 patent”)
1. 

A memory device configured to be connected to a host device, comprising:



a first cryptographic module including circuitry and a second cryptographic module including circuitry, 

the first and second cryptographic modules each configured to perform a normal operation to encrypt and decrypt 












a third cryptographic module including circuitry and 











1 {a control circuit configured to control an operation of the third cryptographic module}






configured to perform a dummy operation based on dummy key information, and


1 {…}, 
















the control circuit being configured to cause the third cryptographic module to perform a dummy operation in a period in which one of the first cryptographic module and the second cryptographic module performs a normal operation.

 A memory system comprising:

a host device, and
a memory device configured to be connected to the host device,

wherein the host device includes
a first cryptographic module including circuitry and a second cryptographic module including circuitry, 

the first and second cryptographic modules each configured to perform a normal operation to encrypt and decrypt 

a first control circuit configured to control an operation of the first cryptographic module and the second cryptographic module,

the first control circuit being configured to cause the first cryptographic module to perform a dummy operation in a first period in which 2 {…}, and

wherein the memory device includes
a third cryptographic module including circuitry and 

a fourth cryptographic module including circuitry, 

the third and fourth cryptographic modules each configured to perform a normal operation to encrypt and decrypt data to be transmitted and received between the host device and the memory device, and

a second control circuit configured to control an operation of the third cryptographic module and the fourth cryptographic module,

the second control circuit being configured to cause 

the third cryptographic module to perform a dummy operation in a second period in which the fourth cryptographic module performs a normal operation while the third cryptographic module does not perform a normal operation,

wherein: the first cryptographic module includes a temporary data generation circuit configured to generate a session 

the second cryptographic module includes an encryption circuit configured to perform encryption based on the session key generated by the temporary 
data generation circuit, and the control circuit is configured to input the dummy key to the temporary data generation circuit in the first period.



2 {the second cryptographic 
module performs a normal operation while the first cryptographic module does not perform a normal operation}


2. The memory device according to claim 1, 





















wherein 15the control circuit is further configured to cause the first cryptographic module to perform a dummy operation in 


a host device, and a memory device configured to be connected to the host device,

wherein the host device includes
a first cryptographic module including circuitry and a second cryptographic module including circuitry, 

the first and second cryptographic modules each configured to perform a normal operation to encrypt and decrypt data to be transmitted and received between the host device and the memory device, and

a first control circuit configured to control an operation of the first cryptographic module and the second cryptographic module,

the first control circuit being configured to cause the first cryptographic module to perform a dummy operation in a first 
module performs a normal operation while the first cryptographic module does not perform a normal operation, and


…, and the control circuit is configured to input the dummy key to the temporary data generation circuit in the first period.


3. The memory device according to claim 2, 









wherein 20the control circuit is further configured to cause the third cryptographic module to perform a dummy operation in a period in which both of the first cryptographic module and the second cryptographic module perform a normal operation concurrently.
13. A memory system comprising:

a host device, and a memory device configured to be connected to the host device,

wherein the host device includes
a first cryptographic module including circuitry and a second cryptographic module including circuitry, 

the first and second cryptographic modules each configured to perform a normal operation to encrypt and decrypt data to be transmitted and received between the host device and the memory device, and a first control circuit configured to control an operation of the first cryptographic module and the second cryptographic module,

the first control circuit being configured to cause the first cryptographic module to perform a dummy operation in a first period in which the second cryptographic 
module performs a normal operation while the first cryptographic module does not perform a normal operation, and


…, and the control circuit is configured to input the dummy key to the temporary data generation circuit in the first period.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved after the movement of the primary phrase from which it was lifted.  Or more succinctly, move numbered material first, lettered material last.)
A.	Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Saab et al. (US 2017/0085368, “Saab”) in view of Guillen-Hernandez et al. (US 2016/0352508, “Hernandez”), and further in view of Yamada et al. (US 2004/0059908, “Yamada”).
Regarding Claim 1
A memory device configured to be connected to a host device (Fig. 7, ¶ [0048], i.e., cryptographic data processing may be “performed by one or more general purpose and/or specialized processing devices;” see also Hernandez Fig. 1, ¶¶ [0027]-[0028], memory device that can be configured to be connected to a host device, such as a “smart card”), comprising: 
a first cryptographic module including circuitry (Fig. 7, ¶¶ [0048]-[0049], “at block 710, a processing device [acting as a first cryptographic module] implementing the method may execute a first data manipulation instruction of an enhanced cryptographic instruction set (e.g., AES-NI instructions),” and the “internal register” suggesting the presence of circuitry) and a second cryptographic module including circuitry (Fig. 7, ¶ [0050], i.e., at block 720, “a second data manipulation instruction of the enhanced cryptographic instruction set,” noting that “Method 700 and/or each of its individual functions, routines, subroutines, or operations may be performed by one or more general purpose and/or specialized processing devices,” and ¶ [0048], i.e., the block 720 comprises a second “processing device” that acts as a second cryptographic module), 
the first and second cryptographic modules each configured to perform a 5normal operation to encrypt and decrypt data to be…1 (¶¶ [0020], [0048]-[0049], “cryptographic data processing systems may be configured or employed for implementing encryption and/or decryption methods based on the Advanced Encryption Standard”), 
a third cryptographic module including circuitry (Fig. 7, ¶ [0051], “To break the DPA-detectable interaction of the first data manipulation instruction and the second data manipulation instruction, the processing device may, at block 730, execute a third data manipulation instruction [within a third cryptographic module] utilizing an unpredictable input data item,” and ¶ [0048], i.e., the block 730 comprises a third “processing device” that acts as a third cryptographic module) 
and …2, and 
3…, 
the control circuit being configured to cause the third cryptographic module to perform a dummy operation (Fig. 7, ¶ [0051], “execute a third data manipulation instruction utilizing an unpredictable input data item [that acts as a dummy operation];”  see also Yamada ¶¶ [0180]-[0182], i.e., the use of a “dummy key” to perform a dummy operation)10 in a period in which one of the first cryptographic module and the second cryptographic module performs a normal operation (Fig. 7, ¶ [0051], “As noted herein above, the third data manipulation instruction may be executed serially or concurrently [and thus in the a period] with respect to the first and the second data manipulation instructions [that are normal operations].”).  
Saab doesn’t disclose
	1 …transmitted and received between the host device and the memory device,
	2 …configured to perform a dummy operation based on dummy key information,
	3 a control circuit configured to control an operation of the third cryptographic module,
Hernandez, however, discloses
	1 …transmitted and received between the host device and the memory device (¶¶ [0037]-[0039], “The cryptographic algorithm [within the host device] outputs ciphertext ‘c’ for storage [in the memory device] as encrypted data.”),
Yamada, however, discloses
	2 …configured to perform a dummy operation based on dummy key information (¶¶ [0162]-[0166], “In decryption processing (or encryption processing or signature dummy operation.”),
	3 a control circuit configured to control an operation of the third cryptographic module (Fig. 14D, ¶¶ [0180]-[0182], i.e., either of the “switching unit 33” or the “switching unit 34,” both of which act to control the “dummy key” when it is employed for an operation of the third cryptographic module (of Saab)),
	Regarding the combination of Saab and Hernandez, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saab to arrive at the claimed invention.  KSR establishes that a rationale for obviousness is proven by showing a “simple substitution of one known element for another to obtain predictable results.” See MPEP § 2143(I)(B).
To substantiate the conclusion of obviousness under this KSR rationale, the Examiner finds pursuant to MPEP § 2143(I)(B):
1) the prior art contained a device that differed from the claimed device by the substitution of some component, and more specifically, Saab generically discloses “processing device[s]” in a cryptographic system that differs from the claimed invention that possesses a “memory device” and “host device”, where the host and memory devices substitutes for the generic processing devices of Saab;
2) the substituted component of the memory and host devices were known in the art, as demonstrated by Hernandez; and
3) one of ordinary skill in the art could have substituted one known element (i.e., the memory and host devices of Hernandez) for another (i.e., the processing devices of Saab) and the results would have been predictable to one of ordinary skill in the art.

Regarding Claim 2
Saab in view of Hernandez, and further in view of Yamada (“Saab-Hernandez-Yamada”) disclose the memory device according to claim 1, and Saab further discloses
wherein 15the control circuit (of Yamada) is further configured to cause the first cryptographic module to perform a dummy operation (¶ [0051], Yamada ¶¶ [0162]-[0166]) in a period in which the second cryptographic module performs a normal operation while the first cryptographic module does not perform a normal operation (Fig. 7, ¶¶ [0048]-[0051], i.e., this limitation is suggested by Saab, as blocks 710 and blocks 720 are taught as each performing a normal operation as the first and second modules, respectively, while block 730 is taught as performing a dummy operation as the third module, where the operations of the modules can either be conducted “serially or concurrently;” given the teaching of block 730 performing a dummy operation, it would be obvious to one skilled in the art to have block 710 perform as block 730 to also perform a dummy operation while block 720 performs a normal operation, where such an additional dummy operation further thwarts a side-channel attack; additionally, the normal and dummy operations can be performed “concurrently” and in the same period. See MPEP § 2141(III), stating “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.”).  
The rationale to combine Saab and Yamada is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 2.
Regarding Claim 3
Saab-Hernandez-Yamada disclose the memory device according to claim 2, and Saab further discloses
wherein 20the control circuit (of Yamada) is further configured to cause the third cryptographic module to perform a dummy operation (¶ [0051], Yamada ¶¶ [0162]-[0166]) in a period in which both of the first cryptographic module and the second cryptographic module perform a normal operation concurrently (¶ [0051], “As noted herein above, the third data manipulation instruction may be executed serially or concurrently with respect to the first and the second data manipulation instructions,” i.e., there’s no timing restriction upon when the different operations can be performed).
The rationale to combine Saab and Yamada is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 3. 
Regarding Claim 8
Saab-Hernandez-Yamada disclose the memory device according to claim 1, and Saab further discloses 
further comprising:  5
1 …, 
wherein the control circuit is configured to cause the third cryptographic module to perform a dummy operation if…2 (Fig. 7, ¶ [0051], see also Yamada ¶¶ [0180]-[0182]).
Hernandez further discloses
	1 an unauthorized access detection circuit configured to detect an unauthorized access from the host device (Fig. 6, ¶¶ [0043]-[0046], “If the comparison instead indicates no match or that a poorly correlated comparison exists between the incoming plaintext data and the expected data set, an analysis result can be output that indicates a side channel attack is likely taking place.”),
	2 …the unauthorized access detection circuit detects the unauthorized access (Fig. 6, ¶¶ [0043]-[0046], “…the analysis result can indicate a side channel attack is likely taking place, and an action should therefore be taken,” where one such “action” is performing a dummy operation as a defense to the side-channel attack).
	Regarding the combination of Saab and Hernandez, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cryptographic system of Saab to have included detection-circuit feature of Hernandez. One of ordinary skill in the art would have been motivated to incorporate the detection-circuit feature because Hernandez teaches an advantageous system “to detect side channel attacks as they occur, without the need for modifying existing encryption/decryption modules, and while still achieving robust detection and 
Regarding Independent Claim 9 and Dependent Claims 10 and 11
With respect to claims 9-11, a corresponding reasoning as given earlier for claims 1-3 applies, mutatis mutandis, to the subject matter of claims 9-11. Therefore, claims 9-11 are rejected, for similar reasons, under the grounds set forth for claims 1-3. 
Allowable Subject Matter
Claims 4-7 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4-7 and 12-15 are deemed allowable pursuant to MPEP § 2143.03 that requires the consideration of all claim limitations.  Here, the additional limitations within claim 4, such as the use of input data, in combination with the limitations of claim 1 are sufficient to overcome the prior art.  Claim 9 is allowable on the same basis as claim 4, and claims 5-7 and 13-15 are allowable because they are dependent upon allowable claims.
	Claim 16 is allowed, and it is deemed allowable pursuant to MPEP § 2143.03 that requires the consideration of all claim limitations.  Here, claim 16 possesses additional limitations, such as a sixth cryptographic module, over that of allowed claims 1 and 4, and therefore claim 16 is allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405.  The examiner can normally be reached on Monday-Friday 8:00-5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491   
                                                             

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491